REQUESTED BY:  Marilyn Hasselbalch, Director Nebraska Real Estate Appraiser Board
You have asked whether a credentialed real estate appraiser is exempt from the Real Estate Appraiser Act under Neb. Rev. Stat. § 76-2221 (6) when rendering an estimate or opinion of value of real estate or any interest therein or any damages thereto when such estimate or opinion is offered as testimony in any condemnation proceeding.
According to that law, "[t]he Real Estate Appraiser Act shall not apply to . . . (6) Any person who renders an estimate or opinion of value of real estate or any interest in real estate or damages thereto when such estimate or opinion is offered as testimony in any condemnation proceeding."
You have proposed that the Legislature may have intended to exempt persons other than credentialed real estate appraisers, suggesting that the Legislature would have specifically referred to "any real estate appraiser" had it been intended that they be exempt. However, "`[i]n the absence of anything indicating to the contrary, statutory language is to be given its plain and ordinary meaning; when the words of a statute are plain, direct, and unambiguous, no interpretation is necessary or will be indulged to ascertain their meaning.' In re Applicationof City of Lexington, 244 Neb. 62, 67, 504 N.W.2d 532, 536
(1993)." State on Behalf of Matchett v. Dunkle, 244 Neb. 639,643, 508 N.W.2d 580, 583 (1993). Regardless of what the Legislature's intent may have been, the law is clear. The Real Estate Appraiser Act does not apply to a person when his or her estimate or opinion of the value of, or damages to, real estate or certain interests therein is offered as testimony in a condemnation proceeding, even if that opinion or estimate is offered by a credentialed real estate appraiser.
Sincerely yours,
                                   DON STENBERG Attorney General
                                   Mark D. Starr Assistant Attorney General
Approved by:
________________ Attorney General